Citation Nr: 0833063	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran had active service from February 1967 to November 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

The veteran has since moved to Honolulu, Hawaii, therefore 
the Honolulu RO now has jurisdiction of this case.


FINDINGS OF FACT

1.  In March 1998, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  Following proper 
notification that month, an appeal of the denial of service 
connection was not received within one year.

2.  Evidence received since the March 1998 decision that 
pertains to the veteran's claim for PTSD is new and material.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision that denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the veteran's claim for entitlement to 
service connection for PTSD in a March 1998 decision.  A 
letter dated that month gave the veteran notice of this 
denial and his appellate rights, but he did not initiate an 
appeal.  Therefore, that Board decision is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his current petition to reopen in January 
2004.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The veteran asserts that he suffers from PTSD due to time 
served in Vietnam.  The Board denied the claim in March 1998, 
citing the lack of a confirmed diagnosis of PTSD and 
difficulties with the veteran's overall credibility.  The 
veteran did not appeal the decision, and it is therefore 
final.

Evidence of record since the Board's March 1998 decision 
includes innumerable treatment records from VA outpatient and 
Tripler Army Medical Center (TAMC) indicating ongoing mental 
health treatment.  The VA records include a few "rule-out" 
diagnoses of PTSD.  The November 2003 discharge summary from 
TAMC includes Axis I principal diagnoses of PTSD, psychosis 
not otherwise specified, and polysubstance dependence.  It 
should be noted that the discussion of the veteran's mental 
state notes that the veteran was "in the process of being 
evaluated at the VA for PTSD."  A second Axis I diagnosis in 
the same discharge summary is that of "rule-out PTSD".

Additionally, the veteran has offered testimony regarding 
four specific stressors upon which he bases his PTSD.

Under the requirements stated above for reopening claims, the 
medical records and stressor statements are considered 
"new" and, arguably, material evidence.  The claim for 
service connection for PTSD is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through October 2006, records from TAMC 
for hospitalization in 2003, and stressor statements from the 
veteran.  

The records include no confirmed diagnosis of PTSD.  Rather, 
the veteran has been diagnosed numerous times with psychotic 
disorder and polysubstance dependence, currently in 
remission.  Earlier diagnoses included delusional disorder in 
1996, paranoid delusional disorder in 1997, and 
schizoaffective disorder in 2000.  However, the diagnosis 
since 2000 has consistently been psychotic disorder, not 
otherwise specified, providing evidence against the claim 
that he has PTSD.

The veteran has correctly stated that he has been given a 
provisional diagnosis of PTSD several times, including as 
recently as his hospitalization at TAMC in October 2003.  
However, each of these possible diagnoses has been stated as 
"rule-out PTSD".  A rule-out diagnosis is not a valid 
confirmed diagnosis of a disease, particularly in light of 
the fact that multiple practitioners have clearly diagnosed 
the veteran with psychotic disorder since that time.

In November 2003, a treating VA examiner stated that the 
veteran's primary problems are psychosocial in nature.  This 
examiner noted that the veteran believes he has PTSD yet the 
symptoms are not truly indicative of PTSD.  Additionally, the 
veteran's daily functioning and social relationships were not 
seen as affected by PTSD but rather by the veteran's own 
personality and belief system.  As the other examiners before 
and since, the November 2003 treating practitioner diagnosed 
psychotic disorder.

The Board finds that this medical opinion is entitled to 
great probative weight and provides evidence against this 
claim. 

In February 2006, the veteran's treating VA psychologist went 
so far as to note in an addendum to a medical record, 
"veteran is NOT being treated for PTSD and he does NOT have 
that diagnosis.  He IS being treated for psychosis [not 
otherwise specified] and has been seeking service connection 
for PTSD."

Such a notation is found to provide more evidence against 
this claim. 

In April 2005, the veteran was afforded a VA psychiatric 
examination pursuant to this claim.  The examiner diagnosed 
psychotic disorder not otherwise specified, polysubstance 
dependence in remission, and tobacco abuse in early 
remission, providing yet more evidence against this claim.

The veteran served in Vietnam for eleven months during the 
Vietnam War.  The evidence, including the medals and 
commendations awarded to the veteran, does not demonstrate 
that the veteran was engaged in combat with the enemy.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the veteran's lack of combat indicated in the service 
records, or any other objective record, his testimony alone 
is insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The veteran has submitted 
statements and testimony containing general information 
regarding his tour in Vietnam, including descriptions of four 
potential stressors.  

The first stressor described by the veteran involved being 
told by grave registration to accompany two body bags and the 
deceased soldiers' personal belongings to Tan Son Nhut on his 
way to deliver food orders to Saigon.  No time frame was 
given for this alleged incident.

The second claimed stressor was a firefight in March 1968, in 
which the veteran claimed to have been involved while on 
perimeter duty.  However, the veteran first said he heard the 
firefight and then described his feelings of guilt over 
having possibly killed people.  The description of this 
claimed incident is unclear and there is no evidence to 
verify that the veteran was ever involved in a firefight or 
any basis to confirm this stressor.

The third claimed stressor involves general exposure to 
rocket attacks in Tay Ninh during his entire tour in Vietnam.  
No timeframe is given for this stressor and the veteran was 
not clear as to whether he actually witnessed any rocket 
attacks, instead citing Tay Ninh's overall vulnerability to 
attack by the Viet Cong.

The fourth claimed stressor relates to the veteran seeing 
bodies of deceased Vietnamese civilians throughout his tour.  
The veteran relates that, being of Asian descent, he was 
reminded of his family members upon seeing these bodies.  
Unfortunately, this is not a verifiable stressor.

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the general events cited by the veteran are 
not specific events capable of verification by JSRRC.  The 
veteran did not provide any names, specific dates or 
information with which the occurrence of any of the alleged 
events can be verified.  

Additionally, the Board's March 1998 decision specifically 
addressed the veteran's lack of credibility as a reliable 
historian.  These same general stressors were cited in 
earlier claims for service connection for PTSD and were 
denied by both the RO and the Board for unreliability and 
incapability of verification.

Based on a total review of the record, the Board finds that 
the veteran in not a reliable historian. 

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the veteran has never been diagnosed with PTSD.  
The veteran has also not claimed any in-service stressors 
capable of confirmation.  

Even if there was, at some point a finding that the veteran 
has PTSD (or could have PTSD), the Board finds that the post-
service medical record, as a whole, provides evidence against 
such a finding, clearly indicating that the veteran does not 
have PTSD at this time. 

Additionally, although the veteran alleges combat-related 
exposure, his SPRs and DD Form 214 and other submitted 
evidence do not reflect combat with the enemy.  In sum, the 
veteran has provided insufficient evidence for verification 
of any claimed stressors by the JSRRC, and there is no 
confirmed diagnosis of PTSD to base on any in-service 
stressors.  The Board finds that there is insufficient 
evidence to demonstrate that the veteran engaged in combat 
with the enemy or to confirm a stressor in service that 
caused PTSD.

Thus, even if PTSD were found by a medical provider, the 
Board finds no stressor has been confirmed and no basis to 
confirm a stressor in service. 

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in March 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In any event, the claim was reopened, rendering the issue of 
new and material evidence moot.  The issue before the Board 
is whether service connection should be granted for PTSD. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issue of stressor verification, the Board 
finds that remand for stressor verification would service no 
constructive purpose, for reasons cited above. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records through October 2006.  The veteran 
submitted discharge records from Tripler Army Medical Center, 
and was provided an opportunity to set forth his contentions 
during the July 2008 videoconference hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA psychiatric examination in April 2005.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

Service connection for PTSD is denied.




____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


